Citation Nr: 1224219	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating prior to August 25, 2009, and a rating higher than 10 percent since August 25, 2009, for a right knee disability.

2.  Entitlement to a compensable rating prior to August 25, 2009, and a rating higher than 10 percent since August 25, 2009, for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board remanded the Veteran's claim for additional development in July 2009 and April 2011.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2009.  

The issue of entitlement to an increased rating for left knee disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 25, 2009, the Veteran's right knee disability was not manifested by compensable limitation of motion, recurrent subluxation or lateral instability, and there was no x-ray evidence of arthritis.  

2.  Since August 25, 2009, there has been x-ray evidence of arthritis of the right knee joint and extension limited by 10 degrees.  



CONCLUSIONS OF LAW

1.  Prior to August 25, 2009, a compensable rating was not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5014, 5257, 5260, 5261 (2011).

2.  Since August 25, 2009, a rating higher than 10 percent is not warranted for the Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5010, 5014, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2004, August 2006, and May 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that his right knee disability warrants ratings higher than those assigned during the appeal period.

The Veteran's service medical records show that he was noted to have mild tenderness on the inferior patella areas of both knees on an April 2004 report of medical examination.  The Veteran reported recurring pains in both knees on a report of medical history form prepared in conjunction with the April 2004 examination. 

At a September 2004 VA joints examination, the Veteran reported recurrent bilateral knee pain aggravated with sudden weather changes, excessive bending, kneeling, squatting, and climbing.  Range of motion testing found bilateral knee flexion from 0 to 140 degrees without tenderness, effusion, or instability.  X-rays of the right knee revealed that accessory ossification centers were off the anterior patella.  The examiner assessed the Veteran with recurrent bilateral patellofemoral pain syndrome.  

At a September 2006 VA joints examination, the Veteran reported bilateral knee pain.  The examiner indicated that there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran reported that he was able to stand for three to eight hours with only short rest periods and he was able to walk more than a quarter of a mile but less than one mile.  There was no evidence of deformity, giving way, instability, episodes of dislocation or subluxation, locking, or effusion.  There was evidence of pain, weakness, and flare-ups of joint disease.  Range of motion testing revealed extension from 0 to -30 degrees and flexion from -30 to 120 degrees.  The examiner indicated that there was some additional loss of motion on repetitive use.  

VA treatment reports dated in February 2008 show that the Veteran reported problems with his knees.  However, no objective findings were included in the records.  

At an August 2009 VA joints examination, the Veteran reported bilateral knee pain.  The examiner indicated that there was no deformity, instability, incoordination, decreased speed of joint motion, or effusion.  Giving way, stiffness, weakness, and flare-ups of joint disease were noted.  Range of motion testing revealed right knee flexion from -40 to 90 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion and there were no additional limitations after three repetitions of motion.  X-rays of the right knee revealed mild to moderate degenerative joint disease involving the medial and lateral joint compartments.

The August 2009 VA joints examiner submitted an addendum opinion in September 2010.  The examiner indicated that the Veteran's bilateral knee degenerative joint disease was part of the bilateral patellofemoral pain syndrome.  The rationale for the opinion was that the patellofemoral syndrome was a progressive condition of the patella that affected the femur and the entire joint with degenerative joint disease as the eventual condition.   

At a VA joints examination in July 2011, the Veteran reported worsening knee pain.  The examiner noted that the Veteran had pain, giving way, deformity, stiffness, weakness, swelling, and flare-ups of joint disease.  There was no evidence of instability, incoordination, episodes of dislocation, or subluxation.  The examiner indicated that there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran reported that he was unable to stand for more than a few minutes and unable to walk more than a few yards.  He was noted to ambulate with a cane with an antalgic gait and right knee stiffness while walking.  The examiner noted that there was crepitus and guarding of movement on range of motion testing.  Range of motion testing found flexion to 130 degrees and extension limited by 10 degrees.  The examiner indicated there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee with patellofemoral pain syndrome.  The examiner stated that the disability had significant effects on the Veteran's occupation as a supply technician due to decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, pain, and disfigurement.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2011); Esteban v. Brown, 6 Vet. App. 259 (1995).

Prior to August 25, 2009, the Veteran's right knee disability was rated 0 percent disabling under Diagnostic Code 5099-5014 by analogy to osteomalacia.  38 C.F.R. § 4.71a (2011).  Since August 25, 2009, the Veteran's right knee disability has been rated as 10 percent disabling under Diagnostic Code 5010-5014 for traumatic arthritis and osteomalacia.  38 C.F.R. § 4.71a (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).

Diagnostic Code 5014 provides that osteomalacia is to be rated based on limitation of motion of the affected body part, as degenerative arthritis, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5010 pertains to arthritis due to trauma and indicates that the disability should be rated under Diagnostic Code 5003 (degenerative arthritis) which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent rating is warranted for x-ray evidence of involvement of two or more minor joint groups with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  Use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Where a veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Separate ratings may also be assigned for arthritis or limitation of motion and instability of the knee.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.

The Board finds that the Veteran's right knee disability does not warrant a compensable rating prior to August 25, 2009, or a rating higher than 10 percent since August 25, 2009.  

As an initial matter, the Board notes that there is no x-ray evidence of arthritis prior to the August 2009 VA examination.  Moreover, while the August 2009 x-rays reveal evidence of mild to moderate degenerative joint disease involving the medial and lateral joint compartments, in the absence of involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes, the Board finds that a rating of not more than 10 percent is warranted under Diagnostic Code 5003 for the right knee since August 25, 2009.  

The Board will now turn to the Diagnostic Codes pertaining specifically to the knees.  

Diagnostic Code 5257 pertains to other impairment of the knee caused by recurrent subluxation or lateral instability.  A 10 percent rating is warranted when slight.  A 20 percent rating is warranted when moderate.  A 30 percent rating is warranted when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  The various examinations of record do not show findings consistent with recurrent subluxation or lateral instability.  While the August 2009 and July 2011 VA examiners noted giving way of the right knee, the examiners specifically indicated that there was no instability.  Consequently, the Board finds that an increased rating is not warranted under Diagnostic Code 5257 at any time during the pendency of the appeal because the objective medical evidence does not show recurrent instability or subluxation.  

Diagnostic Code 5261 pertains to limitation of extension.  Limitation of extension of the leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension is limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  The findings of the September 2004 VA examination are consistent with noncompensable limitation of extension.  The VA examiner's at the September 2006 and August 2009 examination included findings of extension limited to -40 degrees and -30 degrees, respectively.  However, review of 38 C.F.R. § 4.71a, Plate II reveals that the range of motion findings reported at the 2006 and 2009 examinations do not appear to be plausible.  The evidence does not show limitation of extension to 10 degrees as required for a compensable rating.  Finally, the findings of the July 2011 VA examination are consistent with a 10 percent rating as extension was limited to 10 degrees at that time.  However, the Veteran is already in receipt of a 10 percent rating for arthritis.  Ratings for arthritis cannot be combined with ratings based on limitation of motion.  Consequently, the Board finds a rating in excess of 10 percent is not warranted under Diagnostic Code 5261.  

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  The examinations of record reveal flexion limited to no worse than 120 degrees during the VA examinations of record which does not warrant a compensable rating under Diagnostic Code 5260.  Even considering the range of motion findings of the September 2006 and August 2009 VA examiner's, which do not appear to include plausible findings, flexion was limited to no worse 120 degrees and 90 degrees, which does not equate to a compensable rating under Diagnostic Code 5260.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint), 5259 (removal of symptomatic semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable because the Veteran's right knee disability is not manifested by any of the disabilities or symptoms associated with those diagnostic codes.  

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).

The Board finds that referral is not warranted in this case.  The evidence of record does not show that the Veteran's service-connected right knee disability markedly interferes with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  Although in the most recent VA examiner indicated that the Veteran's right knee disability had a significant impact on his usual occupation as a supply technician, that finding is not tantamount to marked interference with employment because a significant effect is less than marked interference.  Moreover, the service-connected right knee disability has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a compensable rating prior to August 25, 2009, and a rating higher than 10 percent since August 25, 2009, for a right knee disability is denied.  


REMAND

A review of the claims file reveals that a remand is again necessary before a decision on the claim of entitlement to an increased rating for a left knee disability can be reached.  Following the April 2011 Board remand, the Veteran was afforded a VA examination in July 2011.  The RO issued a supplemental statement of the case in December 2011.  However, the issue of entitlement to an increased rating for a left knee disability was not included on the supplemental statement of the case.  Applicable VA regulations require that pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2011).  Thus, the Board must remand the issue of entitlement to an increased rating for a left knee disability so that the AOJ may review the evidence and, if the claim remains denied, include such evidence in a supplemental statement of the case.  

VA outpatient treatment reports dated through September 2010 were associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after September 2010 should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment reports dated after September 2010.

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


